Citation Nr: 0115008	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right arm, muscle group 
VI, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right arm, muscle group 
VII, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right elbow, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in September 2000.  

The Board notes that, at the hearing conducted before the 
undersigned Member of the Board sitting at the RO in February 
2001, the veteran reasserted a claim of service connection 
for the residuals of a leg graft, as secondary to the 
service-connected right arm disabilities.  

As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected residuals of gunshot 
wound, right arm, muscle groups VI and VII are now shown to 
be manifested by levels of impairment that more nearly 
approximate that consistent with severe muscle damage.  

3.  The veteran's service-connected residuals of gunshot 
wound of the right elbow, are shown to more nearly 
approximate a level of disability consistent with severe 
impairment of the ulna with loss of bone substance and marked 
deformity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected residuals of gunshot wound, right 
arm, muscle group VI have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.73 including Diagnostic Code 5306 
(2000).  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected residuals of gunshot wound, right 
arm, muscle group VII have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.73 including Diagnostic Code 5307 
(2000).  

3.  The criteria for the assignment of a 40 percent rating 
for the service-connected residuals of gunshot wound, right 
elbow have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5206, 5207, 5211 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

A careful review of the veteran's service medical records 
shows that, in September 1944, the veteran incurred a severe 
perforating shrapnel wound in the region of the right elbow 
following a booby trap explosion while on maneuvers in Bath, 
England,  The wound resulted in a compound, comminuted, 
complete fracture involving the proximal portion of the ulna, 
olecranon process, and the lateral epicondyle of the right 
humerus.  

The veteran subsequently underwent surgery in October 1944 
consisting of an open reduction and internal fixation with 
placement of 3 metal screws and was ultimately discharged 
from service on a medical basis due to deformity of the right 
elbow in September 1945.  

Based on the information recorded in service, in September 
1945, the RO granted service connection for the gunshot 
wounds residuals and assigned a combined rating of 100 
percent.  

The veteran was initially afforded a post-service examination 
for VA purposes in June 1946.  At that time, the veteran 
complained of pain at intervals in the right elbow, with 
partial loss of use of the right shoulder and elbow 
manifested by stiffness, pain and loss of strength.  He also 
reported partial loss of sensation on a portion of the 
lateral aspect of the 4th and 5th right fingers and the right 
forearm.  On examination, there was a moderate amount of loss 
of strength in the shoulder, arm, forearm and hand.  He 
seemed to be unable to raise his right arm at more than 
horizontal position.  Flexion of the right elbow was 
described as being from 30 to 110 degrees.  The ability to 
pronate or supinate the right forearm was absent.  

The examiner also identified a curved scar measuring seven 
inches in length on the right elbow and the distal position 
of the right arm on the posterior aspect.  There was also a 
moderate degree of atrophy of muscle groups I, II, IV, V and 
VI and the right shoulder was carried about 11/2 inches lower 
than the left shoulder.  The final diagnosis was that of 
residuals to the left elbow manifested by severe loss of 
motion in the elbow and shoulder with moderate muscular 
atrophy.  

Based on the findings of the June 1946 VA examination, in a 
rating decision issued in July 1946, the RO assigned the 
following separate evaluations for the residuals of gunshot 
wound, right arm (eventually clarified as muscle group VI), 
30 percent; residuals of a gunshot wound, right elbow, 20 
percent; and residuals of gunshot wound, right arm (later 
defined as muscle group VII), 10 percent, effective on 
September 23, 1946.  

The veteran most recently filed a claim for an increase in 
the disability ratings assigned for his service-connected 
gunshot wound residuals in September 1998.  

On VA examination of the muscles conducted in March 1999, the 
veteran was noted to have a 5-inch scar above the elbow which 
continued across the elbow and into the lateral posterior 
surface of the right forearm.  The examiner further reported 
that the veteran had lost significant muscle mass of the 
triceps and had demonstrable weakness of same.  He was not 
able to fully extend the elbow and experienced spontaneous 
pain and aching from the elbow and about the wrist and beyond 
into the lower portion of the right arm.  Although right hand 
dominant, the entire muscle mass of the right arm, including 
the biceps, was diminished as compared to the left arm.  

The gunshot wound was also noted to have affected muscle 
group VII consisting of the muscles from the internal condyle 
of the humerus, flexors of the wrist and long flexors of the 
fingers and thumbs.  Although it was noted that the veteran 
had retained the muscle mass of the right forearm, it was 
also noted to be diminished as compared to the left.  The 
veteran was able to flex his wrist on palmar flexion, but was 
unable to dorsiflex the right wrist.  He was also able to 
flex and extend his fingers and had a good grip of the right 
hand.  He was noted to experience symptoms, however, with 
pronation (15 degrees) or supination (10 degrees) at the 
elbow.  

The final diagnoses included those of injury to muscle group 
VI with residual scars, wasting of triceps, triceps atrophy, 
weakness and lack of complete extension of the right elbow 
and residuals of injury to muscle group VII on dorsiflexion 
of the wrist, wasting muscle in the right forearm as compared 
to the left and painful supination and pronation of the right 
forearm.  

A VA examination of the joints was also conducted in March 
1999.  An examination of the shoulder joint revealed that it 
had a nearly full range of motion without symptoms.  At the 
elbow, however, the veteran was noted to lack the final 15 
degrees of extension.  Flexion was capable to 140 degrees.  
Supination and pronation were carried out to 10 degrees and 
15 degrees, respectively, with discomfort.  He also 
experienced tenderness, discomfort and pain on palpation over 
the olecranon area, bursa, in the elbow.  There was also some 
crepitation.  

An examination of the right wrist revealed limitation of 
extension and dorsiflexion.  Dorsiflexion was noted to be to 
0 degrees, while palmar flexion was registered to 70 degrees.  
The veteran had complete flexion and extension of the fingers 
and thumb of the right hand.  X-ray studies of the elbow 
showed extensive evidence of bony deformity and prior 
resection from prior injury to the right elbow with history 
of multiple prior surgeries.  Three bone screws were noted in 
the deformed proximal ulna and there was considerable 
irregularity and subchondral cyst formation at the neo-
articulation of the distal humerus and proximal radius and 
ulna.  

The final diagnoses included those of injury, gunshot wound 
fragments, pain, with residual traumatic arthritis, right 
elbow, and limited painful motion, and limited dorsiflexion 
of the right wrist secondary to the prior trauma injury.  

In December 1999 and February 2001, the veteran offered 
testimony at hearings in front of a local Hearing Officer and 
then the undersigned Member of the Board, respectively, as to 
the continued difficulties he experienced as a result of the 
service-connected residuals of gunshot wound involving his 
right upper extremity.  

In addition, the veteran submitted a copy of a private 
treatment report dated in October 2000 documenting the 
presence of significant deformity at the elbow with very 
minimal range of motion and little grip strength.  There was 
also crepitus.  X-ray studies were stated to show significant 
deformity and bone loss, as well as quite a bit of arthritis.  
It was noted that there appeared to be medial subluxation of 
the elbow joint and overall shortening.  


II.  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
appellant's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and, 
in light of the favorable action taken hereinbelow, that no 
further assistance to the appellant is required to comply 
with either 38 U.S.C.A. § 5107(a) (1999) or the Veterans 
Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

Principles of combined ratings for muscle injuries.  (a) A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will not 
be rated.  

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of § 4.25.  38 C.F.R. § 4.55 (2000).  

Factors to be considered in the evaluation of muscle 
disabilities.  (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


1.  Residuals of gunshot wound, right arm, muscle group VI

The veteran's service-connected residuals of gunshot wound, 
right arm, muscle group VI are currently rated 30 percent 
disabling under the criteria in the VA Schedule for Rating 
Disabilities contained in Diagnostic Code 5306.  38 C.F.R. 
§ 4.73, Diagnostic Code 5306.  Muscle group VI consists of 
the extensor muscles of the elbow and includes the triceps 
and anconeus.  The function of this muscle group is for 
extension of the elbow (long head of triceps is stabilizer of 
shoulder joint).  A 30 percent rating is assigned for 
moderately severe disability of muscle group VI of the 
dominant extremity.  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates severe 
disability.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The veteran in this case has been shown to be 
right handed.  

Based on a review of the evidence as a whole, the Board finds 
that the veteran's service-connected residuals of the gunshot 
wound, right arm, as manifested by involvement of muscle 
group VI, are now shown to be demonstrated by a level of 
impairment that more nearly approximates severe disablement 
sufficient to warrant the assignment of a 40 percent 
evaluation under Diagnostic Code 5306.  As noted hereinabove, 
the initial injury to the right upper extremity involved a 
compound, comminuted, complete fracture involving the lateral 
epicondyle of the right humerus.  

Furthermore, most recent VA examination in March 1999 
revealed significant loss of muscle mass of the triceps with 
demonstrable weakness of same.  Additional findings included 
inability to fully extend the elbow accompanied by 
spontaneous pain and aching from the elbow and about the 
wrist and beyond into the lower portion of the right arm.  In 
fact, the entire muscle mass of the right arm, including the 
biceps, was noted to be diminished as compared to the left 
arm.  

Hence, the Board finds that the preponderance of the evidence 
supports the claim for an increased rating of 40 percent for 
the service-connected residuals of gunshot wound, right arm, 
muscle group VI.  


2.  Residuals of gunshot wound, right arm, muscle group VII

The veteran's service-connected residuals of gunshot wound, 
right arm, muscle group VII are currently rated 10 percent 
disabling under the criteria in the VA Schedule for Rating 
Disabilities contained in Diagnostic Code 5307.  38 C.F.R. 
§ 4.73, Diagnostic Code 5307.  

Muscle group VII consists of the muscles arising from the 
internal condyle of the humerus and includes the flexors of 
the carpus and long flexors of the fingers and thumb; 
pronator.  The function of this muscle group is for flexion 
of the wrist and fingers.  A 10 percent rating is assigned 
for moderate disability of muscle group VII of the dominant 
extremity.  A 30 percent rating is assigned for moderately 
severe disability and a 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates severe 
disability.  

Based on a review of the evidence as a whole, the Board finds 
that the veteran's service-connected residuals of gunshot 
wound, right arm as manifested by involvement of muscle group 
VII, are shown to be demonstrated by a level of impairment 
that more nearly approximates severe disablement sufficient 
to warrant the assignment of a 40 percent evaluation under 
Diagnostic Code 5307.  

As noted hereinabove, initial in-service injury involved a 
compound, comminuted, complete fracture involving the 
proximal portion of the ulna, olecranon process.  

Furthermore, on VA examination conducted in March 1999, the 
veteran was noted to have wasting muscle mass on the right 
and an inability to dorsiflex the right wrist.  Pronation and 
supination of the right forearm were also shown to be 
functionally limited.  

Hence, the Board finds that the preponderance of the evidence 
supports the claim for an increased rating of 40 percent for 
the service-connected residuals of gunshot wound, right arm, 
muscle group VII.  



3.  Residuals of gunshot wound, right elbow

The veteran's service-connected residuals of gunshot wound, 
right elbow are currently rated 20 percent disabling under 
the criteria in the VA Schedule for Rating Disabilities 
contained in Diagnostic Code 5206.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Under Diagnostic Code 5206, a 20 
percent evaluation is warranted for flexion of the dominant 
hand limited to 90 degrees.  A 30 percent evaluation is 
assigned for limitation of flexion to 70 degrees.  

Diagnostic Code 5207 provides for a 20 percent evaluation for 
limitation of extension of the forearm to 75 degrees.  A 30 
percent evaluation is assigned for limitation of extension to 
90 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 20 percent 
evaluation is assigned for nonunion of the ulna of the major 
upper extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and without loss of bone substance or 
deformity, and a 40 percent evaluation requires loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  

Accordingly, the Court held in Butts, that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Furthermore, when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).  

In this instance, the Board is of the opinion that the bony 
manifestations of the veteran's service-connected residuals 
of gunshot wound, right elbow, are more closely rated under 
the criteria for a 40 percent evaluation for impairment of 
the ulna under Diagnostic Code 5211.  

While the Board recognizes that the veteran's service-
connected disability is not marked by nonunion in the upper 
half of the ulna with false movement, the medical evidence of 
record is clearly indicative of extensive bony deformity 
involving the proximal ulna with considerable irregularity 
and subchondral cyst formation at the neo-articulation of the 
distal humerus and proximal radius and ulna.  In addition, x-
ray studies performed in October 2000 revealed evidence of 
significant bone loss.  

Hence, the Board finds that the preponderance of the evidence 
supports the claim for an increased rating of 40 percent for 
the service-connected residuals of gunshot wound, right 
elbow.  

In conclusion, the Board notes that the now assigned combined 
80 percent rating for the veteran's right upper extremity 
disability is the highest assignable under the appropriate 
Diagnostic Code.  Specifically, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  

Diagnostic Code 5122 provides that amputation of the major 
arm below the insertion of the deltoid warrants an 80 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5122 (2000).




ORDER

An increased rating of 40 percent for the service-connected 
residuals of gunshot wound, right arm, muscle group VI, is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased rating of 40 percent for the service-connected 
residuals of gunshot wound, right arm, muscle group VII, is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased rating of 40 percent for the service-connected 
residuals of gunshot wound, right elbow, is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

